Title: To George Washington from Jonathan Trumbull, Sr., 21 March 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir,
Lebanon [Conn.] March 21st 1777.

Your Favor of the 6th Instant was delivered to me the 14th by General Sullivan—I have ordered Two Thousand men to be draughted from our Militia and marched to Peeks-Kill with all Expedition agreable to your request—they will be under the Command of Brigadier General Wadsworth, who will attend your Orders. I have given them the Assurances you have authorised to do respecting the small Pox.
I flatter myself General Parsons in ten Days or a fortnight will send you a Battallion of Continental Troops from this State, and hope more will soon follow.
We are using every Means in our power to forward raising our Continental Battallions; tho the success has not been yet equal to our Wishes, we do not despair of bringing them into the Field, or a good part of them the ensuing Month.
I have been greatly alarmed with an Account of your ill State of Health, but had the pleasure Yesterday to hear you was mending, may

God preserve your Life and restore your Health for the sake of your Country as well as your Friends & your own is the sincere Wish of Sir with highest Esteem your most obedient and most humble servant

Jonth; Trumbull

